Filed 1/20/22 Wells v. 99 Cents Only Stores CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 JUDITH WELLS,

          Plaintiff and Appellant,
                                                                  A161335
 v.

 99 CENTS ONLY STORES,                                            (Alameda County
          Defendant and Respondent.                               Super. Ct. No. RG19032061)


      Judith Wells appeals from the trial court’s dismissal of her
personal injury complaint, contending that the court incorrectly
concluded that her complaint was filed after the expiration of the
statute of limitations. Because we find no error in the court’s
ruling, we affirm.
                                      BACKGROUND
      Wells alleges that on August 20, 2017, she was severely
injured and required hospitalization and surgery after she
tripped and fell over a bread crate at a 99 Cents Only Store. She
asserts causes of action against 99 Cents Only Stores based on
negligence and premises liability. The statute of limitations for
her personal injury action was two years (Code Civ. Proc., §
335.1), and it expired on August 20, 2019.
     Wells sent her complaint by facsimile transmission to the
Alameda County Superior Court at 8:13 p.m. on August 20, 2019,

                                                1
the final day of the limitations period. The clerk of the court
processed the filing the next day and stamped the complaint with
a filing date of August 21, 2019. Rule 1.8(a)(3) of the Superior
Court of Alameda County, Local Rules (rule 1.8(a)(3) or Alameda
County rule) provides that “[d]ocuments may be faxed to the
court 24 hours a day, although filings received after 4 p.m. or on
court holidays or weekends will be deemed filed on the next court
day.”
        After 99 Cents Only Stores demurred to the complaint, the
trial court sustained the demurrer because the face of the
complaint indicated it was barred by the statute of limitations.
(See Lee v. Hanley (2015) 61 Cal.4th 1225, 1232 [statute of
limitations bar may be raised by demurrer where “ ‘ “ ‘the defect .
. . clearly and affirmatively appear[s] on the face of the
complaint[.]’ ” ’ ”].) However, the court granted leave to amend to
give Wells an opportunity to plead around the limitations
problem. Wells filed a first amended complaint alleging that her
original complaint was timely because she faxed it to the court on
the last day of the limitations period. She further asserted that
the clerk erred by failing to stamp her complaint with a filing
date of August 20, 2019. The court subsequently granted a
second demurrer without leave to amend, concluding that,
notwithstanding the new allegations, the action was barred by
the statute of limitations. Accordingly, the court dismissed her
first amended complaint with prejudice.


                           DISCUSSION
                                 A.
      In considering Wells’s challenge to the trial court’s decision
granting the demurrer to her first amended complaint, we apply
a de novo standard of review, “ ‘exercising our independent
judgement as to whether, as a matter of law, the complaint . . .
states a cause of action on any available legal theory.’ ” (Saint
Francis Memorial Hospital v. State Dept. of Public Health (2021)
                                 2
59 Cal.App.5th 965, 973.) We accept as true the facts alleged in
the operative complaint. (Id. at p. 969.) With respect to a court’s
decision not to grant leave to amend, we consider whether the
court abused its discretion. (Long v. Forty Niners Football Co.,
LLC (2019) 33 Cal.App.5th 550, 554.)
                                 B.
      Wells contends that state law requires the court clerk to
stamp her complaint with a filing date of August 20, 2019,
because she faxed her complaint to the court before midnight on
that date. We disagree.
      Trial courts may, but are not required to, accept filings by
fax. The Code of Civil Procedure provides that “[t]he Judicial
Council may adopt rules permitting the filing of papers by
facsimile transmission[.]” (Code Civ. Proc., § 1010.5.) The
California Rules of Court, in turn, provide that “[a] party may file
by fax directly to any court that, by local rule, has provided for
direct fax filing.” (Cal. Rules of Court, rule 2.304(a).) Under
California Rules of Court, rule 2.301(4), “ ‘[f]ax filing’ means the
fax transmission of a document to a court that accepts such
documents.”
      State law does not specify the filing date for a fax filing
received after a court’s regular business hours have ended. State
law does address the timing of documents served by fax or
electronically, applying different rules to each. (Compare Cal.
Rules of Court, rule 2.306(g) [fax “[s]ervice that is completed after
5 p.m. is deemed to have occurred on the next court day”], with
Code Civ. Proc., § 1010.6, subd. (a)(5) [“Any document that is
served electronically between 12:00 a.m. and 11:59:59 p.m. on a
court day shall be deemed served on that court day”].)
       State law also provides timing rules for some modes of
filing, again employing different approaches. For example, “[a]ny
document deposited in a court’s drop box is deemed to have been
deposited for filing on the next court day if . . . [¶] . . . [i]t is
deposited on a court day after 4:00 p.m.,” unless the local court
                                  3
provides for a later time. (Cal. Rules of Court, rule 2.210(c)(1);
see also Cal. Rules of Court, rule 2.210(b) [“[a]ny document
deposited in a court’s drop box up to and including 4:00 p.m. on a
court day is deemed to have been deposited for filing on that
day”]; Cal. Rules of Court, rule 3.1300(e) [a motion paper
“submitted before the close of the clerk’s office to the public on
the day the paper is due is deemed timely filed”].) In contrast,
“[a]ny document received electronically by the court between
12:00 a.m. and 11:59:59 p.m. on a court day shall be deemed filed
on that court day.” (Code Civ. Proc., § 1010.6, subd. (b)(3), italics
added.)
        As explained in Rosenberg v. Superior Court (1994) 25
Cal.App.4th 897, 900, “the absence of a single statewide deadline
for filings by fax leaves the matter of time limits to the practice of
each court as embodied in its existing rules governing deadlines
for filing. . . . Absent statewide directions to the contrary, each
court determines when it accepts documents for filing, and it may
apply those deadlines created by its existing rules to filings made
by fax.”
      We therefore reject Wells’s contention that the Alameda
County rule is preempted by state law. State law expressly
confers authority on the local courts to make their own rules
governing fax filing (Cal. Rules of Court, rule 2.304(a)), and the
Alameda County rule does not conflict with any state rule.1
      Wells also asserts that the rule concerning electronic filings
(Code Civ. Proc., § 1010.6, subd. (b)(3)) renders her fax filing
timely. Wells is incorrect. The Code of Civil Procedure treats


      1  In support of her preemption argument, Wells cites
California Rules of Court, rule 3.20, which provides that “No trial
court . . . may enact or enforce any local rule” concerning
“pleadings, demurrers, ex parte applications, motions, discovery,
provisional remedies, and the form and format of papers.”
However, Alameda County’s rule 1.8(a)(3) on fax filing does not
intrude upon these fields.
                                  4
electronic transmission and facsimile transmission as distinct.
(See, e.g., Code Civ. Proc., § 1010.6, subd. (a)(2)(A)(i) [providing
that “if a document may be served by . . . facsimile transmission,
electronic service of the document is not authorized unless”
specified requirements are met].) The procedure for electronic
filings in Code of Civil Procedure section 1010.6, subdivision
(b)(3) is inapplicable to fax filings. Instead, the Code of Civil
Procedure addresses fax filings in a separate provision, Code of
Civil Procedure section 1010.5, and they are subject to a different
set of rules. (See Cal. Rules of Court, rules 2.300, 2.301, 2.302,
2.303, 2.304, 2.305, 2.306.)
       Wells incorrectly contends that the Alameda County rule is
incompatible with the statute of limitations for personal injury
actions (Code Civ. Proc., § 335.1) because she is entitled to two
full years (including 24 hours in each day) in which to file her
claim. As the rule for drop box filings reflects (Cal. Rules of
Court, rule 2.210(c)(1)), there is no uniform state law
requirement that the courts must be open 24 hours a day to
process documents for filing or that all documents received by the
court after hours must be deemed filed the same day. Instead, as
discussed, each mode of filing is subject to separate rules, and
state law confers authority on the local courts to make rules
governing fax filings.
       Wells fares no better in citing to cases holding that a clerk’s
office may not refuse to file a complaint based on a technical
defect making the filing noncompliant with a local rule. For
example, in Carlson v. Department of Fish & Game (1998) 68
Cal.App.4th 1268 (Carlson), the court concluded that the clerk of
the court erred by rejecting a complaint that was received by the
court within the limitations period but lacked a certificate
required by local rule; by the time the defect was corrected, the
applicable limitations period had expired. (Id. at pp. 1271, 1276.)
The court held that so long as a document is presented to the
court in a form that complies with state law, the clerk has a

                                  5
ministerial duty to file it. (Id. at pp. 1270, 1276.) Here, the clerk
did file the document, and the only question is the proper filing
date when a complaint is fax-filed after business hours. That was
not the issue in Carlson. In any event, Carlson states that, “[f]or
purposes of the statute of limitations, ‘filing’ means delivery to
the clerk during business hours”—which certainly does not help
Wells. (Id. at p. 1273.)
       Similarly unavailing is Wells’s reliance on cases holding
that trial courts may not impose dismissal as a sanction for
counsel’s failure to comply with a local rule. (See, e.g., Garcia v.
McCutchen (1997) 16 Cal.4th 469, 475 [section 575.2, subdivision
(b) prohibits courts from imposing dismissal sanction where
noncompliance with local rule is due to attorney negligence].)
Here, the court did not dismiss the complaint as a sanction for
failure to comply with any local rule. Instead, the court
dismissed the complaint because Wells filed it after the statute of
limitations had run.
       Although Wells asserts that dismissal is a “drastic
sanction” and public policy favors resolution of cases on their
merits, it is in the nature of statutes of limitations that untimely
complaints ordinarily result in dismissal. (See Hanooka v. Pivko
(1994) 22 Cal.App.4th 1553, 1561 [“Statutes of limitations are
generally regarded as inflexible, and are ‘ “ ‘ upheld and enforced
regardless of personal hardship’ ” ’ ” ].) However, equitable
tolling of a limitations period may be available “ ‘ “to serve the
ends of justice where technical forfeitures would unjustifiably
prevent a trial on the merits.” ’ ” (Saint Francis Memorial
Hospital v. State Dept. of Public Health (2020) 9 Cal.5th 710, 724-
725 (Saint Francis).) We turn to this issue next.
                                 C.
       Wells argues that equitable tolling precludes her complaint
from being dismissed as untimely. However, her complaint fails
to allege facts that satisfy the elements of equitable tolling.


                                 6
       Equitable tolling is a judge-made doctrine that “applies
‘occasionally and in special situations’ to ‘soften the harsh impact
of technical rules which might otherwise prevent a good faith
litigant from having a day in court.’ ” (Saint Francis, supra, 9
Cal.5th at p. 719.) The parties agree the doctrine is available in
cases involving the two-year limitations period in section 335.1.
(See, e.g., Marcario v. County of Orange (2007) 155 Cal.App.4th
397, 407-409.)
       The three requisite elements for equitable tolling are “ ‘[(1)]
timely notice, and [(2)] lack of prejudice, to the defendant, and
[(3)] reasonable and good faith conduct on the part of the
plaintiff.’ ” (Saint Francis, supra, 9 Cal.5th at p. 724.) When, as
here, “a claim is time-barred on its face, the plaintiff” bears the
burden of “specifically plead[ing] facts that would support
equitable tolling.” (Long v. Forty Niners Football Co., LLC,
supra, 33 Cal.App.5th at p. 555.)
       Wells fails to meet her burden of establishing the
applicability of equitable tolling. Contrary to 99 Cents Only
Stores’ contention, to satisfy the notice requirement Wells was
not required to plead that she had filed another claim within the
limitations period (see Saint Francis, supra, 9 Cal.5th at p. 726).
However, her first amended complaint did not plead any facts at
all indicating that 99 Cents Only Stores received timely notice of
her claims or her plan to litigate. The complaint alleged that the
original complaint and summons were faxed to the court at 8:13
p.m. on the last day of the limitations period. There is no
allegation suggesting that 99 Cents Only Stores somehow
received the summons that same day, or that Wells had
otherwise provided notice prior to the expiration of the
limitations period, such as by communicating with corporate
counsel. (See, e.g., Saint Francis, supra, 9 Cal.5th at p. 727
[plaintiff’s communications with defense counsel, together with
other actions, provided timely notice to defendants for purposes
of equitable tolling].) Indeed, in her briefs, Wells makes no

                                  7
attempt to explain how the facts alleged in the complaint satisfy
the requirements for equitable tolling. Neither does she assert
any new facts that she could allege to establish equitable tolling
if she were granted leave to amend her complaint. (See Saint
Francis Memorial Hospital v. State Dept. of Public Health, supra,
59 Cal.App.5th at p. 974 [“ ‘[i]t is the plaintiff’s burden on appeal
to show in what manner it would be possible to amend a
complaint to change the legal effect of the pleading[.]’ ”].)
      We therefore conclude that the trial court did not err in
sustaining the demurrer without leave to amend.
                           DISPOSITION
      The judgment is affirmed.




                                  8
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
NEEDHAM, J.



A161335




                               9